NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                TRIS PHARMA, INC.,
                  Plaintiff-Appellant

                           v.

        ACTAVIS LABORATORIES FL, INC.,
               Defendant-Appellee
             ______________________

            2017-2557, 2017-2559, 2017-2560
                ______________________

    Appeals from the United States District Court for the
District of Delaware in Nos. 1:14-cv-01309-GMS, 1:15-cv-
00393-GMS, 1:15-cv-00969-GMS, Judge Gregory M. Sleet.
                 ______________________

     ON PETITION FOR PANEL REHEARING
             ______________________

 Before NEWMAN, O’MALLEY, and CHEN, Circuit Judges.
PER CURIAM.
                       ORDER
    Actavis Laboratories FL, Inc. petitions for panel
rehearing of this court’s November 20, 2018 opinion,
asking the panel to “eliminate [a] factual error from its
decision to ensure that the district court has a proper
understanding of what issues it must address on remand.”
2               TRIS PHARMA, INC. v. ACTAVIS LABORATORIES FL, INC.




Specifically, Actavis directs us to a passage of our opinion
on pages 13 and 14 (including footnote 4) that discusses
the district court’s incomplete analysis of the Biederman
article and concludes that the district court never cited a
particular passage of Biederman in its decision. Actavis
points out that the Biederman article is cited on page 44
of the district court’s decision (J.A. 47) and requests that
we amend our decision to take this fact into account.
    To avoid any confusion as to our instruction to the
district court on remand, we grant the petition for the
limited purpose of amending our earlier opinion. The
sentence beginning at page 13, line 21 is amended to read:
“For instance, the district court never made explicit
findings that Daytrana®, Concerta®, Metadate CD®,
and/or Scicinski also teach a 45-minute onset of action
and 12-hour duration of effect.” The sentence beginning
in the second line of page 14 of Footnote 4 is amended to
read: “However, the district court never cited this pas-
sage in its opinion as teaching both a 30-minute onset of
action and a 12-hour duration of effect.”
         Accordingly,
         IT IS ORDERED THAT:
    The petition is granted to the limited extent noted
above. The court shall withdraw the opinion and judg-
ment issued November 20, 2018, and issue a modified
version of the opinion incorporating the amendments
described above. A new judgment shall issue as of the
date of issuance of the modified opinion.

                                       FOR THE COURT

        January 16, 2019                /s/ Peter R. Marksteiner
             Date                       Peter R. Marksteiner
                                        Clerk of Court
    .